      Case 7:19-cr-01502 Document 74 Filed on 04/30/20 in TXSD Page 1 of 2
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                          April 30, 2020
                               UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
VS.                                              § CRIMINAL NO. 7:19-CR-1502-1, 2 & 3
                                                 §
SYLVIA GARCES-VALDEZ,                            §
FRANCES SALINAS DE LEON                          §
JOSE ADOLFO SALINAS                              §

                   ORDER GRANTING UNOPPOSED CONTINUANCE

       Came on to be considered Defendant Salinas De Leon's Motion for Continuance which

was unopposed by the Government, and the Court, after considering same, finds that the failure

to grant the Defendant's Motion for Continuance would likely make a continuation of this

proceeding impossible or result in a miscarriage of justice and, consequently, finds that the ends

of justice served by granting such continuance outweigh the best interest of the public and the

defendant in a speedy trial.

       It is, therefore, ORDERED, ADJUDGED, and DECREED that the unopposed Motion for

Continuance is hereby GRANTED, and this case is continued, as to all the above-named

Defendants, for the reasons stated above.

       It is further ORDERED that the Final Pretrial (previously set for May 1, 2020) in this

case is hereby reset for July 31, 2020, at 9:00 a.m., and Jury Selection is hereby reset for August

4, 2020, at 9:30 a.m. in the 9th Floor Courtroom, Bentsen Tower, 1701 West Business Highway

83, McAllen, Texas, as to all the above-named Defendants.

       The Clerk shall send a copy of this order to the Defendants, Defendants’ counsel,

and counsel for the Government.


1/2
      Case 7:19-cr-01502 Document 74 Filed on 04/30/20 in TXSD Page 2 of 2



       SO ORDERED this 30th day of April, 2020, at McAllen, Texas.


                                         ___________________________________
                                         Randy Crane
                                         United States District Judge




2/2
